Citation Nr: 1747604	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-18 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Dale Graham, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1987 to June 1987, with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Army Reserves from December 1986 to December 1994.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2012 rating decision of the Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The RO issued additional rating decisions continuing to deny the listed claims in December 2012 and April 2013.  

In December 2015 the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

In February 2016 the Board remanded the claims for further development.  The RO has since completed the requested development and returned the claims to the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran's headaches were not incurred in active service or as a result of injury or disease during ACDUTRA or injury during INACDUTRA.  

2.  The Veteran's bilateral hearing loss was not incurred in active service or as a result of injury or disease during ACDUTRA or injury during INACDUTRA.  

3.  The Veteran's tinnitus was not incurred in active service or as a result of injury or disease during ACDUTRA or injury during INACDUTRA.  

4.  The Veteran's right knee condition was not a result of an injury incurred in active service or as a result of injury or disease during ACDUTRA or injury during INACDUTRA.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2016).  

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).  

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).  

4.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1132, 1137, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify the Veteran was satisfied prior to the initial RO decision in a December 2011 letter.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, the Veteran received a follow up development letter in May 2013.  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment records (STRs), VA medical records, and the Veteran's own contentions.  The RO sent a letter in May 2013 requesting information from the Veteran on his reported worker's compensation claim.  In response to the February 2016 Board remand, the RO sent the Veteran a letter dated February 2016 requesting information or records of workman's compensation claims, additional treatment dates at Reynolds Army hospital, and any other outstanding medical treatment record information.  The Veteran did not respond to these requests.  

In response to the Board remand in February 2016, the Veteran has been provided with a thorough and comprehensive medical evaluation for his right knee condition and headaches.  Stegall v. West, 11 Vet. App. 268 (1998).  The resulting VA opinions were factually informed, medically competent and responsive to the issues.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The RO ordered examinations for the Veteran's hearing loss and tinnitus claims on the same day as the other VA examinations, however the Veteran failed to show only for the hearing loss and tinnitus examination.  VA's duty to assist is a two-way street, and the Veteran cannot wait passively in those situations where his assistance to VA is necessary.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that there was substantial compliance with the February 2016 remands.  

II.  Service Connection  

Upon review of the evidence of record, the Board finds that service connection for headaches, bilateral hearing loss, tinnitus, and a right knee disability, is not warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Active military service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) (2016).  

It follows that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or from injury incurred or aggravated while performing inactive duty for training.  38 U.S.C.A. §§ 101 (24), 106, 1131.  

ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  INACDUTRA is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Active service also includes authorized travel to or from such duty or service.  38 U.S.C.A. § 106(d); 38 C.F.R. § 3.6(e).  

In summary, when a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA or INACDUTRA.  See 38 U.S.C.A. §§ 101(2), (22), (24); 38 C.F.R. § 3.6(a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" for that period of ACDUTRA or INACDUTRA service alone.  38 U.S.C. § 101(2), (24); see Acciola, 22 Vet. App. at 324.  

Under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker v. Shinseki, 708 F.3d 1331, 1335-37 (Fed. Cir. 2013).

In the present case, sensorineural hearing loss is an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) would apply if sensorineural hearing loss is noted or shown in the record.  Walker, 708 F.3d at 1338-39.  Moreover, the Court recently issued a decision adding tinnitus (as an organic disease of the nervous system) to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015). 

Service connection for an enumerated "chronic disease" such as sensorineural hearing and tinnitus, listed under 38 C.F.R. § 3.309(a) can also be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007);  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.

Therefore, the Board must assess the competence and credibility of lay statements. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In adjudicating claims for VA benefits, the burden of proof only requires an "approximate balance" of the evidence for and against a claim.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1991).  This low standard of proof is "unique" to the VA adjudicatory process, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

	a.  Headaches 

The Veteran contended in the December 2015 Board hearing that as a result of an illness he suffered during active service in which he had sinus related symptoms, he has continued to suffer from headaches related to sinus symptoms.  The Veteran is not service-connected for any sinus related disorders.  

The December 1986 medical entrance examination showed no abnormalities related to headaches or sinuses.  February 1987 service treatment notes document the Veteran's complaints of right sided sinus issues with teeth pain and hoarse voice, along with dry cough, runny nose, and myalgia.  On a July 1992 military medical evaluation the Veteran indicated that he had sinusitis symptoms since 1987.  The Veteran's STRs are silent for specific complaints of headaches.  

As mentioned above, certain chronic diseases are subject to presumptive service connection if manifest within a certain time limit, however headaches is not one of the conditions.  38 C.F.R. § 3.309(a).  Of course this does not preclude the Veteran from making a direct service connection claim.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

The Veteran's recent medical records show that he has been treated for symptoms related to sinusitis or rhinitis in recent years to include complaints of related headaches and sinus pressure.  

The Veteran underwent a VA examination for headaches in April 2016.  The Veteran told the VA examiner that he believed the headaches were related to sinus problems or were associated with allergy symptoms.  The Veteran reported prostrating headache attacks with pain occurred about once every two months.  The VA examiner reviewed the Veteran's claims file and performed an in-person examination of the Veteran, diagnosing the Veteran with tension headaches and allergic headaches.  The VA examiner opined that the Veteran's headaches were less likely than not related to service due to a lack of continuity and chronicity since the Veteran's time in active duty and Reserve and for at least five years post-discharge.  The examiner opined that the Veteran's current tension and allergic headaches are of an independent pathology occurring 20 or more years after discharge.  The examiner did consider, per the instructions of the February 2016 Board remand, the note regarding ruling out sinusitis in February 1987 and determined that the current headaches are unrelated to that notation which ultimately did not confirm a diagnosis of sinusitis in 1987.  

While the Veteran may believe that his current headache condition is due to an episode or multiple episodes of sinus conditions during service, as a lay person, he has not been shown to have specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of headache conditions requires medical testing and expertise to determine.  Thus, his lay opinion regarding the etiology of his headache condition is not competent medical evidence.  

The Board finds the opinion of the VA examiner in April 2016 to be highly persuasive and probative in finding that the evidence does not support a conclusion that the Veteran's headache condition is due to service.  The findings of the VA examiner were based on a review of the evidence, and cited to the medical evidence.  The examiner considered the complete record and the Veteran's contentions, and provided an explanation as to why the evidence does not support a finding that the Veteran's current headache condition diagnosed as tension headaches and allergic headaches, which was not shown within one year of service discharge, is related to service.  The opinion contains an internal logic consistent with the known facts, as well as with other evidence of record.  The Board finds this opinion highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

The most probative and persuasive evidence is against finding that the Veteran's current headache condition is related to service.  Accordingly, service connection for a headache disability is denied.  As the preponderance of the evidence is against the Veteran's headaches claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

	b.  Bilateral Hearing Loss and Tinnitus 

The Veteran contended in the December 2015 Board hearing that as a result of exposure to noise such as artillery fire during his active service he suffers from hearing loss.  The Department of Defense recognizes certain military occupational specialties (MOS) on a scale of probability of noise exposure from low to highly probable.  The Veteran's DD-214 shows his MOS as 72E 010, tactical telecommunications center operator.  This MOS is not rated on the DOD list, although the 25W Telecommunications operations chief MOS is rated as moderate probability to noise exposure.  The Veteran's records do not show he participated in combat and he contends that he did not participate in combat.  Regardless, even taking into account the Veteran's lay statements regarding exposure to artillery, exposure to acoustic trauma or noise alone does not mandate that service connection be granted.  Rather the noise exposure must be shown to have caused his current hearing loss or tinnitus disabilities, or to have caused chronic or continuous symptoms of either.  Otherwise, the Veteran's hearing loss and tinnitus must be evaluated to have been compensably disabling within one year of service to be presumed incurred in-service.  See 38 C.F.R. §§ 3.307, 3.309. 

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's STRs are silent for complaints or treatment for hearing loss and tinnitus.  

A December 1986 military audiological examination revealed normal hearing bilaterally.  The results were the following puretone values, in decibels:

Hertz
500
1000
2000
3000
4000
Average
Left
0
0
0
15
10
6.25
Right
0
0
0
10
10
5

The December 1986 military examiner did not report Maryland CNC speech discrimination values.  

A March 1987 service treatment record indicates that the Veteran had part of an ear plug that had become lodged in his ear canal removed from his left ear.  

A July 1992 military audiological examination revealed normal hearing bilaterally.  The results were the following puretone values, in decibels:

Hertz
500
1000
2000
3000
4000
Average
Left
5
10
10
15
15
12.5
Right
5
10
10
15
15
12.5

The July 1992 military examiner did not report Maryland CNC speech discrimination values.  

On his in-service Reports of Medical History, the Veteran denied hearing loss and tinnitus.  These reports, found in medical records when medical treatment was being rendered, may be afforded great probative value because the records were generated with a view towards ascertaining the Veteran's then-state of physical fitness, so they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  While the Veteran can attest to subjective hearing loss, the Veteran is not competent to provide an objective determination of the level of hearing loss, as required under 38 C.F.R. § 3.385.

The Board notes that the claims folder contains competing VA and private medical opinions.  The Board must therefore weigh the credibility and probative value of these opinions, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In January 2012 the Veteran underwent a private audiological examination.  This private report was provided in graphic representations without numerical interpretation as to the exact puretone thresholds found.  However, the Court has held that the Board cannot discount audiograms simply because they are in graphical form.  The Court explained that a clear graphical audiogram can be interpreted by the Board, as interpretation of a graphical audiogram is a finding of fact to be made by the Board in the first instance.  Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  In the present case, the Board finds that the January 2012 private graphical representation is clear and its interpretation is not disputable for each puretone threshold.  However, as will be discussed the results contrast greatly with a VA audiological examination performed only 10 months later in November 2012.  

The January 2012 private graphical representation also revealed bilateral hearing loss disability according to the clear, established requirements of 38 C.F.R. § 3.385.  The results were the following puretone values, in decibels:

Hertz
500
1000
2000
3000
4000
Average
Left
20
25
40
45
45
38.75
Right
50
50
60
70
75
63.75

The January 2012 private examiner reported Maryland CNC speech discrimination values were 72 percent for the right ear and 72 percent for the left ear.  When considered with the puretone thresholds, these values would indicate a 10 percent rating for VA disability purposes.  See 38 C.F.R. § 4.85 (2016).  The private audiological examiner opined that the Veteran's hearing loss was at least as likely as not related to his active service based on the Veteran's reported noise exposure to a variety of weapons fire during active service.  

In November 2012 the Veteran underwent a VA audiological examination.  The results were the following puretone values, in decibels:

Hertz
500
1000
2000
3000
4000
Average
Left
15
10
15
35
30
22.5
Right
5
5
5
25
30
16.25

The November 2012 VA examiner reported Maryland CNC speech discrimination values were 94 percent for the right ear and 94 percent for the left ear.  When considered with the puretone thresholds, these values do not rise to a level of compensable hearing loss disability for VA purposes.  See 38 C.F.R. § 4.85 (2016).  

The November 2012 VA examiner opined that the Veteran's hearing loss was less likely than not related to active service based on prior audiological examination in July 1992 with normal hearing sensitivity bilaterally as well as the Veteran's reported 10 years of noise exposure as a civilian truck driver.  

The results of the January 2012 private audiological examination and the November 2012 VA audiological examination reveal substantial discrepancies.  In response to the Board's February 2016 remand, the RO scheduled the Veteran for examinations for all the claims listed on the present decision, to include hearing loss and tinnitus.  The Veteran did not report to the hearing loss and tinnitus examination although he did report to the headaches and knee VA examinations.  The November 2012 VA examiner considered the January 2012 private audiological examination and conducted a thorough audiological examination and provided a rationale with clear reasoning based on the findings, examination of the Veteran, and the Veteran's treatment records and claims file.  VA's duty to assist is a two-way street, and the Veteran cannot wait passively in those situations where his assistance to VA is necessary.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The examinations were all scheduled at the same time and the Veteran has not contended any good cause for showing for some VA examinations and not showing for another.  

Consequently, the Board is deciding based on the available medical evidence of record which goes against a finding of service connection for bilateral hearing loss.  The January 2012 private examiner did not indicate that he reviewed the Veteran's claims folder or any other treatment records.  Taking into consideration the Veteran's STRs and early medical reports which indicate no complaints or treatment of hearing loss with audiological testing indicating normal hearing levels, and the November 2012 VA examination which reveals a noncompensable level of hearing loss with a medical opinion giving a less than likely relationship between the Veteran's active service and hearing loss, the results of the January 2012 private medical examination are outweighed by the remaining credible and competent medical evidence of record.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

At the November 2012 examination the examiner noted that the Veteran had also reported that he worked as a civilian for 10 years as a truck driver with noise exposure.  The examiner noted that the Veteran had an audiological examination during service in 1992 documenting normal hearing.  The Veteran also contended that half of an ear plug that had become lodged in his left ear canal had been removed in 1987 had caused him to develop tinnitus.  The Veteran reported tinnitus symptoms began about four years prior to the 2012 examination in his left ear and when he gets symptoms, the tinnitus also causes him debilitating headaches.  The VA examiner opined that the tinnitus was less likely than not related to service as it was most likely related to hearing loss which the examiner opined was less likely than not related to the Veteran's active service as explained above.  

After a full review of the record, the Board finds that the weight of the evidence demonstrates that bilateral hearing loss and tinnitus did not have their onset in service, were not manifest to a compensable degree within one year of separation from service, and are not related to service for the reasons discussed above.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application, and the claims for bilateral hearing loss and tinnitus must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

	
      
c.  Right Knee Condition 

The Veteran contends that as a result of a knee injury in April 1992 when he was playing softball during service that he continues to suffer from a right knee disability.  

The Veteran's December 1986 medical entrance examination shows normal legs and knees noted.  At the December 2015 Board hearing the Veteran stated that he had "weak knees" before entering service.  

A veteran who served during peacetime is presumed to have been in sound condition when examined, accepted and enrolled in service, except for defects noted at the time of entrance, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1132; see VAOPGCPREC 3-2003 (July 16, 2003) (holding that, to rebut this presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service).

According to 38 C.F.R. § 3.304(b), the term "noted" denotes only such conditions that are recorded in examination reports.  A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1994).

As there is no clear and unmistakable evidence to the contrary in the medical evidence of record, the Veteran is presumed sound upon entry with respect to his right knee condition.  

An April 1987 service treatment note indicates the Veteran complained of right leg pain for 2 weeks but denied trauma or injury, but possibly due to shin splints per the medical provider, who prescribed over the counter pain medication.  

On a July 1992 military medical evaluation the Veteran indicated that he had hurt his right knee on April 3, 1992 while running and since that time has continued to have pain and been unable to run.  The examiner noted "possible traumatic arthritis of rt. knee or possible tear of Rt. knee ligaments."  The examiner put the Veteran on temporary physical restriction for his right knee pain to include no running, and no lifting or carrying over 100 pounds.  The Veteran was unable to complete the sit-up portion of his physical fitness testing in July 1992 and he stated that it was due to his right knee problems.  

At an April 2016 VA examination, the Veteran was diagnosed with right knee strain.  The Veteran reported that after that incident his knee felt better "after a while," but had been hurting "for the last few years."  The examiner reported normal joint stability in the right knee and no ankylosis concerns.  After reviewing the Veteran's records and performing an in-person examination of the Veteran, the VA examiner opined that the Veteran's current right knee strain was less likely than not related to any disease or injury in active service, active duty for training, or inactive duty for training.  The Veteran's medical records did not show complaints for right knee problems for about five years after discharge from active duty and reserve duty.  

While the Veteran may believe that his current right knee strain is due to an injury sustained while playing softball, as a lay person, he has not been shown to have specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of chronic musculoskeletal disabilities requires medical testing and expertise to determine.  Thus, his lay opinion regarding the etiology of his right knee condition is not competent medical evidence.  

The Board finds the opinion of the VA examiner in April 2016 to be highly persuasive and probative in finding that the evidence does not support a conclusion that the Veteran's right knee strain is due to service.  The findings of the VA examiner were based on a review of the evidence, and cited to the medical evidence.  The examiner considered the complete record and the Veteran's contentions, and provided an explanation as to why the evidence does not support a finding that the Veteran's right knee strain, which was not shown within one year of service discharge, is related to service.  The opinion contains an internal logic consistent with the known facts, as well as with other evidence of record.  The Board finds this opinion highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

The most probative and persuasive evidence is against finding that the Veteran's current right knee strain is related to service.  Accordingly, service connection for a right knee disability is denied.  As the preponderance of the evidence is against the Veteran's right knee claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for headaches is denied.  

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for a right knee disability is denied.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


